J-S27012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

MATTHEW JEFFREY SIPPS

                         Appellant                   No. 443 EDA 2022


           Appeal from the PCRA Order Entered January 10, 2022
             In the Court of Common Pleas of Delaware County
             Criminal Division at No.: CP-23-CR-0002590-2017

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY STABILE, J.:                     FILED SEPTEMBER 28, 2022

      Appellant, Matthew Jeffrey Sipps, appeals from an order denying his

petition under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. The

lone argument in his brief is that trial counsel was ineffective for failing to

move for a mistrial or consult with Appellant after the judge in his jury trial

for sexual offenses became ill and had to be replaced by a new judge for the

jury charge and sentencing. We affirm.

      On December 2, 2016, Appellant was charged with concealment of the

whereabouts of a child (two counts), corruption of minors (two counts) and

patronizing a victim of sexual servitude.    Appellant waived his right to a

preliminary hearing in exchange for withdrawal of the charge of patronizing a

victim of sexual servitude contingent on a non-trial disposition. This charge

was reinstated when Appellant decided to proceed to trial.
J-S27012-22



      The evidence adduced during trial in September 2017 demonstrated

that the minor victim, V.M., met Appellant through an advertisement placed

by Ray Justis on Backpage.com depicting V.M. scantily clad in lingerie in a

provocative pose with the following caption: “. . . I’m on spring break looking

to go wild. I am looking for an [sic] generous man to make me got [sic] wild!

Any men up for the challenge? I am doing In calls/out calls [sic].” Appellant

had sexual intercourse with V.M. on three occasions at a New Jersey hotel and

paid Justis $500.00 for each encounter. After the third encounter, Appellant

learned that Justis was holding V.M. against her will.   Appellant proceeded to

move V.M. to his home in Aston for approximately a month and a half, where

she was confined without any contact with the outside world except

Appellant’s family. During this time, Appellant did not contact V.M.’s parents

or call local authorities.

      Trial began on September 6, 2016. On September 7, 2017, the parties

finished presenting evidence, and counsel for both parties presented closing

argument. The trial judge, the Honorable James Nilon, started to charge the

jury but suddenly became ill and paused the proceedings. At around 5:30 in

the afternoon, the President Judge, the Honorable Kevin Kelly, met with

counsel and all parties agreed to continue with Judge Kelly presiding. The

following morning, September 8, 2018, Judge Kelly restarted the charge from

the beginning and gave the entire charge to the jury without objection by

either party. Judge Kelly also accepted the verdict from the jury, a finding of

guilt on all charges.

                                     -2-
J-S27012-22



      On October 30, 2017, the court granted defense counsel’s motion to

withdraw. On January 18, 2018, Judge Kelly sentenced Appellant to one to

five years’ imprisonment plus five years’ consecutive probation.      Appellant

filed timely post-sentence motions, which were denied on June 5, 2018.

Appellant timely appealed, and on December 31, 2019, this Court affirmed his

judgment of sentence.      On June 30, 2020, our Supreme Court denied

Appellant’s petition for allowance of appeal.

      On July 31, 2020, Appellant filed a timely pro se PCRA petition. The

court appointed counsel for Appellant, who filed an amended PCRA Petition on

March 30, 2021. Following an evidentiary hearing, on January 10, 2022, the

court denied the PCRA petition. Appellant timely appealed to this Court, and

both Appellant and the PCRA court complied with Pa.R.A.P. 1925.

      Appellant raises a single issue in this appeal:

      Whether the PCRA Court erred in denying [Appellant’s] PCRA
      petition where the record clearly showed that [Appellant] was
      denied effective assistance of counsel, as guaranteed by the
      Pennsylvania and United States Constitutions, when trial counsel
      erred by failing to make a motion for a mistrial and further failing
      to consult his client regarding the filing of said motion, after the
      trial judge became ill and was unable to proceed and was replaced
      with a new judge for the jury charge and sentencing?

Appellant’s Brief at 5.

      When reviewing the propriety of an order pertaining to PCRA relief,

      we consider the record in the light most favorable to the prevailing
      party at the PCRA level. This Court is limited to determining
      whether the evidence of record supports the conclusions of the
      PCRA court and whether the ruling is free of legal error. We grant
      great deference to the PCRA court’s findings that are supported in

                                     -3-
J-S27012-22


     the record and will not disturb them unless they have no support
     in the certified record. However, we afford no such deference to
     the post-conviction court’s legal conclusions. We thus apply a de
     novo standard of review to the PCRA [c]ourt’s legal conclusions.

Commonwealth v. Diaz, 183 A.3d 417, 421 (Pa. Super. 2018).

     A petitioner who alleges ineffective assistance

     will be granted relief only when he proves, by a preponderance of
     the evidence, that his conviction or sentence resulted from the
     “[i]neffective assistance of counsel which, in the circumstances of
     the particular case, so undermined the truth-determining process
     that no reliable adjudication of guilt or innocence could have taken
     place.” 42 Pa.C.S.[A.] § 9543(a)(2)(ii). “Counsel is presumed
     effective, and to rebut that presumption, the PCRA petitioner must
     demonstrate that counsel's performance was deficient and that
     such deficiency prejudiced him.” Commonwealth v. Colavita,
     993 A.2d 874, 886 (Pa. 2010) (citing Strickland v. Washington,
     466 U.S. 668, 687 (1984)). In Pennsylvania, we have refined the
     Strickland performance and prejudice test into a three-part
     inquiry. See Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.
     2001). Thus, to prove counsel ineffective, the petitioner must
     show that: (1) his underlying claim is of arguable merit; (2)
     counsel had no reasonable basis for his action or inaction; and (3)
     the petitioner suffered actual prejudice as a result.
     Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014). Prejudice, in

the context of ineffective assistance claims, requires proof of a reasonable

probability that but for counsel’s error, the outcome of the proceeding would

have been different. Commonwealth v. Kimball, 724 A.2d 326, 331 (Pa.

1999).   The petitioner’s failure to satisfy any of the three prongs requires

rejection of his ineffective assistance claim. Commonwealth v. Ly, 980 A.2d

61, 74 (Pa. 2009).




                                    -4-
J-S27012-22


      During the PCRA evidentiary hearing, Appellant testified that he

questioned defense counsel why a new trial was not granted when Judge Nilon

became ill, and counsel replied that he had already made the decision to

resume trial with Judge Kelly. NT 1/6/22, at 22. Appellant maintains that

trial counsel was ineffective for (1) failing to confer with him before agreeing

to resume trial with Judge Kelly after Judge Nilon fell ill, and (2) failing to

move for a mistrial when Judge Nilon could no longer proceed with trial. We

agree with the PCRA court that this claim fails due to lack of arguable merit

and lack of prejudice.

      The   defendant is    entitled to   a fair   trial, not a   perfect one.

Commonwealth v. Laird, 119 A.3d 972, 986 (Pa. 2015). An ineffectiveness

claim will not succeed where a petitioner claims, with the benefit of hindsight,

that counsel could have conducted the trial differently. Id.

      The procedural rule governing mistrials, Pa.R.Crim.P. 605, provides in

relevant part, “When an event prejudicial to the defendant occurs during trial

only the defendant may move for a mistrial; the motion shall be made when

the event is disclosed. Otherwise, the trial judge may declare a mistrial only

for reasons of manifest necessity.”       Pa.R.Crim.P. 605(B).    A mistrial “is

required only when an incident is of such a nature that its unavoidable effect

is to deprive the appellant of a fair and impartial trial.” Commonwealth v.

Caldwell, 117 A.3d 763, 774 (Pa. Super. 2015). A motion for mistrial is a




                                     -5-
J-S27012-22


matter addressed to the discretion of the court. Commonwealth v. Jones,

668 A.2d 491, 502–03 (Pa. 1995).

      An attorney has a duty to consult with his or her client regarding

important decisions, including questions of overarching defense strategy,

whether to plead guilty, whether to waive a jury, whether to testify and

whether to take an appeal. Commonwealth v. Brown, 18 A.3d 1147, 1158

(Pa. Super. 2011). On the other hand, an attorney does not have a duty to

obtain the defendant’s consent to “every tactical decision.” Id.

      Presently, defense counsel had no duty to consult with Appellant or

obtain Appellant’s consent before counsel decided to resume trial with Judge

Kelly. At the time Judge Nilon became ill, both parties had presented all their

evidence and had given closing arguments. All that defense counsel had to

decide was whether to object to Judge Kelly giving the jury charge and taking

the verdict instead of Judge Nilon. Counsel’s decision to accept Judge Kelly’s

performance of these duties was a tactical determination that counsel had

latitude to make without consulting with his client.

      Appellant cites Commonwealth v. Robson, 337 A.2d 573 (Pa. 1975),

for the proposition that a trial judge’s illness can necessitate a mistrial.

Robson, however, is materially distinguishable from the present case. The

trial judge in Robson fell ill one week after the defendant’s trial for voluntary

manslaughter began, before completion of the Commonwealth’s case. The

president judge continued trial for six days. After six days elapsed, the court


                                      -6-
J-S27012-22


ordered a mistrial because the original judge needed several more weeks

before he could resume his duties, making it unfair to both parties and the

jury to continue proceedings any further.      The defendant was retried and

convicted after a second trial.    The Supreme Court upheld the conviction,

reasoning that “illness of the judge preventing continuation of the trial for a

period of several weeks at the least constitutes manifest necessity for the

declaration of a mistrial.” Id., 337 A.2d at 577. In contrast, in the present

case, Judge Nilon’s illness did not occur in the middle of a lengthy trial. Judge

Nilon’s illness took place near the end of a relatively short trial, following the

close of evidence and closing argument. Judge Nilon’s illness caused minimal

interruption, because trial resumed the following morning with Judge Kelly

presiding. Moreover, Judge Kelly’s substitution did not in any way impair the

quality of justice provided to Appellant.    There were no difficult issues for

Judge Kelly to decide; all that he had to do was charge the jury and accept

the verdict. Although complications can and sometimes do arise during these

processes, none arose here. Judge Kelly read the charge to the jury without

objection by either party, and he presided over the verdict without incident.

      Robson demonstrates that a mistrial is proper when a judge’s illness

causes a serious interruption in the presentation of evidence.                The

circumstances in this case, however, do not resemble Robson in any way. As

the Commonwealth correctly observes, the transition from Judge Nilon to




                                      -7-
J-S27012-22


Judge Kelly was “seamless,” Commonwealth’s Brief at 8, and caused no

prejudice to Appellant.

      Appellant also seems to suggest that defense counsel should have used

Judge Nilon’s illness as an opportunity for demanding a mistrial due to other

unrelated incidents earlier in the trial. Judge Nilon, Appellant observes, gave

two cautionary instructions during trial in response to testimony by

Commonwealth witnesses, and defense counsel had moved for a mistrial due

to the testimony of one of these witnesses. Therefore, Appellant continues,

      [c]onsidering the number of cautionary instructions given by the
      court and defense counsel’s earlier motion for a mistrial, it is clear
      that Appellant would have wanted the court to declare a mistrial
      when the Trial Judge was unable to finish the trial. Had counsel
      moved for a mistrial, Appellant would have been given the
      opportunity for a new trial in which the prejudicial testimony would
      not have been allowed.

Appellant’s Brief at 14. We do not consider this a proper basis for seeking a

mistrial. In order to obtain a mistrial on the basis of Judge Nilon’s illness and

Judge Kelly’s substitution, Appellant had the burden of demonstrating that

these events were themselves prejudicial.            Pa.R.Crim.P. 605(B).      As

discussed above, Judge Nilon’s illness and Judge Kelly’s substitution were not

themselves prejudicial to Appellant. He cannot use these events as a pretext

for seeking a mistrial in the hope of remedying unrelated events, such as the

testimony of Commonwealth witnesses.

      For these reasons, we conclude that the PCRA court properly dismissed

Appellant’s PCRA petition due to the absence of arguable merit and prejudice.


                                      -8-
J-S27012-22


As a result, we need not examine the other Pierce prong of reasonable basis.

Ly, 980 A.2d at 74.

     Order affirmed.

     Judge Sullivan joins the memorandum.

     Judge Nichols concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                   -9-